DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Line 7 of [0209] on page 65 states ‘… set to indicated that the …’ which the Examiner believes should be --indicate--
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
A computing device, comprising:
a data store configured to store audio data and computer-generated transcript data comprising a plurality of records, wherein each record of the plurality of records comprises respective computer-generated label information that corresponds to a respective word detected in the audio data;
at least one processing circuit;
at least one tangible, non-transitory memory storing instructions that, when executed by the at least one processing circuit, cause the at least one processing circuit to perform operations comprising:
providing the audio data for playback of the audio data;
providing the computer-generated transcript data for display;
receiving a sequence of confirmation inputs via a user interface device communicatively coupled to the computing device;
applying the sequence of confirmation inputs to the computer-generated transcript data to generate a validated transcript, wherein the applying comprises:
adding first label information to the validated transcript in accordance with a first confirmation input of the sequence of confirmation inputs, wherein the first label information comprises first computer-generated label information of a first record of the plurality of records; and
adding second label information to the validated transcript in accordance with a second confirmation input of the sequence of confirmation inputs, wherein the second label information does not match the respective computer-generated label information of each record of the plurality of records.
Closest Prior Art
The reference of Mestres et al (US 2021/0019213 A1) provides teaching for a module containing recordings of audio as well as machine transcriptions [0101].
Thomson et al (US 2020/0243094 A1) provides teaching for saved transcriptions and audio, and having a transcriptionist edit the transcript [0973].
Ko et al (US 2014/0006020 A1) provides teaching for, in situations where transcribed texts contain inaccuracies, flagging the inaccuracies to be identified for correction reviewing the transcription report and verifying its accuracy, then ensuring that the transcriptionist has correctly transcribed the audio file [0003], permitting a transcribed text to be efficiently reviewed [0005], circuitry required to perform such corrections [0025], a user interface to be used by the user [0028], and moving through different positions in the transcript [0036].
Vozila et al (US 2019/0272902 A1) provides teaching for checking correctness of the report of each word [0098], and key combinations used for reviewing the transcript [0099].
Skarbovsky et al (US 2018/0143956 A1) in FIG 5 and [0071] provides teaching for a user interface having entry controls configured to accept text inputs from a user to provide user-defined words in order to replace selected text items in a transcript.
Abkairov (US 2017/0085696 A1) provides teaching for making a user make accept or reject edits to a transcription [0032], as well as the types of acceptances and rejections that can be made [0035]-[0036].
The prior art of record taken alone or in combination fail to teach, inter alia, a computing device for adding second label type information to a validated transcript after receiving a second type of confirmation input from a user in the event that the second label type information does not match its respective computer-generated label information for each word in a computer-generated transcript.
Claim 1 is hereby allowable over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 depend on claim 1 and are also allowable over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 17, the prior art of record taken alone or in 
combination provides teaching for non-transitory computer readable media storing instructions for adding second label type information to a validated transcript after receiving a second type of confirmation input from a user in the event that the second label type information does not match its respective computer-generated label information for each word in a computer-generated transcript.
Claim 17 is hereby allowable over the prior art of record.
Dependent claim 18 depends on claim 17 and is also allowable over the prior art of record based on its dependence on an allowable base claim.
With regard to independent claim 19, the prior art of record taken alone or in 
combination provides teaching for a computer-implemented method for adding second label type information to a validated transcript after receiving a second type of confirmation input from a user in the event that the second label type information does not match its respective computer-generated label information for each word in a computer-generated transcript.
Claim 19 is hereby allowable over the prior art of record.
Dependent claim 20 depends on claim 19 and is also allowable over the prior art of record based on its dependence on an allowable base claim.
Conclusion
This application is in condition for allowance except for the following formal
matters:
Objection to the Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657